                      case f:Ll-CV-U::S::S::S::S-KMK             uocument Ll      t-llea UIILUILl   t-'age l OT l
                      Case 7:21-cv-03333-KMK Document 22 Filed 07/20/21 Page 1 of 1
                                                           Worker     MEMO ENDORSED
                                                           Justice Center
                                                           of New York

                                                                            July 20, 2021

             Hon. Kenneth M. Karas, U.S.D.J.
             United States Courthouse
             300 Quarropas St.
             White Plains, NY 10601-4150

             ViaECF

                               Re:       Pascual et al. v. Three Diamond Diner Corp. et al., 21-cv-3333 (KMK)

             Dear Judge Karas:

                    We write to request an adjournment of the initial conference, scheduled for 10 a.m. on

             Monday, July 26 (Dkt. 20), as we have a court conference scheduled in another case for that day

             at 10:30 a.m.

                    This is the first request for an adjournment, and defense counsel has consented to this

             request. Counsel for all parties would be available at 10 a.m. on July 30 or August 2, should

             those alternate dates work for the Court.


.#)Ofn!-J'ol-           Jt~ ~I-                         w1/I
                                                                            Respectfully submitted,

                                                                            Isl Maureen Hussain
h   O   IdI~~ U<._
             cJ_                                           (!2/h
                                                                            Worker Justice Center of New York
{Lu_3 /,U2f ;} I ;l, o ;;. J ck                                             245 Saw Mill River Road, Suite 106
                                                                            Hawthorne, NY 10532
        /' 3op •µ .                                                         (845) 331-6615
                                                                            mhussain@wjcny.org

                     SQQJtD                                                 Attorneys for the Plaintiffs

                       · KE>lNET        M. ¥..Ar--.AS U.S. .J.
                                     7 / ;J.
                             1187 cu/er'Rd
                             Rochester, NY 14609
                             (585) 325 3050
                                                      0
                                               o/;;2 o ;)- J
                                                           f
                                                                     9 Main Street
                                                                     Kingston, NY 12401
                                                                     (845\ 331 6615
                                                                                                    245 Saw Mill River Road
                                                                                                    Suite 106
                                                                                                    1-lawthorne,   NV 10~~2

                                                                  www.wjcny.org
